Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 1 of 15




            EXHIBIT A
            Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 2 of 15



IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

Brenda Blystone
120 Run Around Road                            CIVIL DIVISION
Kittanning, PA 16201
                                               CASE NO.:    GD -DO-
          Plaintiff,

                  v.
                                               Code 009 — Trespass - Other
ALDI, Inc., an IL Corporation,
1200 N. Kirk Road
Batavia, IL 60510
                                               COMPLAINT IN CIVIL ACTION
          Defendant.
                                               JURY TRIAL DEMANDED AS TO ALL
                                               COUNTS


                                               Filed on behalf of:

                                               Plaintiff
    CL,
                                               COUNSEL OF RECORD FOR THIS
                                               PARTY:
    0
   o                                           David M. Kobylinski, Esquire
   C\J
                                               Pa. ID No.: 92233

   C—)
   G.                                          Peter T. Kobylinski, Esquire
                                               Pa. ID No.: 309832

                                               PRAETORIAN LAW GROUP, LLC
                                               515 Court Place, Ste 4
                                               Pittsburgh, PA 15219
                                               (412) 281-6600




                                                                 OPS$KRISTOPHER1
                                                                 29 May 2020
                                                                 15:51:10
                                                                 6D-20-006211
                                      Page 1 of 13
        Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 3 of 15



IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


Brenda Blystone
                                                     CIVIL DIVISION
       Plaintiff,
                                                     CASE NO.:
               v.

ALDI, Inc.

       Defendant.                                    JURY TRIAL DEMANDED



                                    NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the following

pages, you must take action within twenty (20) days after this Complaint and Notice are served,

by entering a written appearance personally or by attorney and filing in writing with the Court

your defenses or objections to the claims set forth against you. You are warned that if you fail to

do so the case may proceed without you and a judgment may be entered against you by the Court

without further notice for any money claimed in the Complaint or for any other claim or relief

requested by the Plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO A LAWYER AT ONCE. IF YOU DO NOT HAVE A

LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET

FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                    Lawyer Referral Service
                               Allegheny County Bar Association
                                  11th Floor Koppers Building
                                      436 Seventh Avenue
                                     Pittsburgh, PA 15219
                                         (412) 261-5555




                                           Page 2 of 13
         Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 4 of 15



IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


Brenda Blystone
                                                      CIVIL DIVISION
         Plaintiff,
                                                      CASE NO.:
                 v.

ALDI, Inc.

         Defendant.                                   JURY TRIAL DEMANDED



                                          COMPLAINT

         AND NOW come plaintiff Brenda Blystone, through counsel, who aver as follows:

                                          THE PARTIES

         1.      Plaintiff Brenda Blystone is an adult individual and resides at 120 Run Around

Road, Kittanning, PA 16201.

         2.      Defendant ALDI, Inc. (hereinafter "ALDI") is incorporated under the laws of

Illinois and conducts its general business operations at 1200 North Kirk Road, Batavia, IL

60510.

         3.      Pursuant to Pa. R.C.P. 1006 & 2179, venue is appropriate in Allegheny County

because Defendant conducts business herein on a regular and continuing basis.

                            ADMINISTRATIVE PREREQUISITES

         4.      Plaintiff timely filed a Complaint with the Equal Employment Opportunity

Commission (hereinafter "EEOC"), alleging unlawful discrimination on account of her

disability. Plaintiff dual filed her Complaint of discrimination with the Pennsylvania Human

Relations Commission (hereinafter "PHRC").



                                           Page 3 of 13
       Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 5 of 15



        5.     Plaintiff has received a Right to Sue letter from the EEOC and this complaint is

filed within the 90 day deadline set forth by that letter.

                                 STATEMENT OF THE FACTS

       6.       Plaintiff was hired by ALDI on or around March 8, 2017 as an associate.

       7.      Plaintiff worked for ALDI at their store located at 2910 Oakland Avenue, Indiana,

PA 15701.

       8.      During her employment with ALDI, Plaintiff was diagnosed and suffered from

fibromyalgia and other conditions.

       9.      At all times relevant to this matter, Plaintiff continued to suffer from this

condition that caused her to experience severe episodes of widespread muscular pain, fatigue

with memory and mood issues.

       10.     Plaintiff's serious medical conditions effected her ability to perform major life

activities and perform aspects of her employment without reasonable accommodations.

       11.     In May 2019, Plaintiff informed her direct manager of her medical condition and

that she would require. a reasonable accommodation.

       12.     Upon this initially reporting, Plaintiff provided her manager with medical

documentation and restrictions that detailed the requested accommodation.

       13.     Of note, Plaintiff's doctor recommended that Plaintiff not be scheduled during the

2:00pm to 10:00pm shift as, her conditions were elevated during that time period. Furthermore,

Plaintiff would need additional breaks during her shift to avoid aggravating her condition.

       14.     Plaintiffs manager informed her that he could not meet that accommodation as

she was a full-time employee.




                                            Page 4 of 13
        Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 6 of 15



        15.     Plaintiff's manager further informed Plaintiff that if she did not want to work the

 2:00pm to 10:00pm shift that she would either have to reduce her hours and become a "casual

 employee" or resign.

        16.     Plaintiff made additional efforts to obtain this reasonable accommodation by

 contacting the district manager.

        17.     ALDI's district manager reiterated the same statement that Plaintiff either had to

become a "casual employee" or quit.

        18.     In fact prior to her termination, her managers would routinely start the 2:00pm to

10:00pm shift by asking Plaintiff if she was ready to resign yet.

        19.     Plaintiff was aware that other employees were not required to work the 2:00pm to

10:00pm shift and as such adjusting her schedule was feasible.

        20.     ALDI responded to Plaintiff's requested accommodation by scheduling her

exclusively on the 2:00pm to 10:00pm shift, this began within a week or two of her request.

        21.     In addition to refusing to adjust her schedule, ALDI further refused to provide her

with additional breaks that she needed due to her medical conditions.

        22.     When Plaintiff became symptomatic and was suffering from severe pain, her

manager would tell her to just "push through it."

        23.     On other occasions, her manager would just reiterate her two choices to either

resign or go part-time.

        24.     In spite of her severe symptoms and known disability, ALDI never informed

Plaintiff that she might be eligible for FMLA leave.

        25.     Had Plaintiff known of her right to seek such leave, Plaintiff would have applied

.for the same on a full and/or intermittent basis as her conditions necessiated.



                                            Page 5 of 13
        Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 7 of 15



        26.       As a result of her aggravated conditions and being in severe pain, Plaintiff's

productive decreased for which ALDI promptly began warning her that she would be terminated

if it did not increase.

        27.       On June 26, 2019, Plaintiff was constructively discharged from her employment

as a result of the denial of her reasonable accommodations, the severe aggravation of her medical

conditions and constant threats of being fired and/or intimidated for being sick.

        28.       Plaintiff believes and therefore avers that she was terminated as a result of

requesting a reasonable accommodation and because she suffered from a known disability.

        29.      Plaintiff believes'and therefore avers that Defendants' proffered reasons for her

termination are pretextual and the actual motivation was based upon her disability and request

for a reasonable accommodation.

        30.      If Plaintiff had been provided her requested reasonable accommodation, Plaintiff

would have be able to perform her job duties to the full extent required and expected by

Defendant.

                                    INJURIES AND DAMAGES

        31.      As a direct and proximate result of Defendant's discriminatory practices and

termination, Plaintiff suffered from the following injuries and damages:

              a. Plaintiff lost income, employment benefits and her financial security;

              b. Plaintiff suffered damage to her reputation;

              c. Plaintiff suffered further aggravation to her existing medical conditions due to the

                 loss of her health insurance and inability to purchase necessary medicine;

              d. Plaintiff suffered severe heart conditions, aggravation to her PTSD and anxiety;




                                              Page 6 of 13
        Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 8 of 15



             e. Plaintiff developed, suffered and continues to suffer from embarrassment, shame

                and emotional distress;

             f. Plaintiff suffered and continues to suffer from a diminution in enjoyment of her

                life;

             g. Plaintiffs ability to earn wages has been diminished and continues to be

                diminished; and

             h. Attorneys' fees and costs.

                                             COUNT ONE

                                RETALIATION UNDER THE ADA

       32.      The prior paragraphs of this Complaint are incorporated herein by reference.

       33.      Plaintiff suffered from a recognized disability that affected her ability to perform

her employment duties without reasonable accommodation.

       34.      Defendants retaliated against Plaintiff, because she exercised her right to equal

treatment under the law by reporting her serious disability to Defendants and requesting

reasonable accommodations for the same. Such retaliatory conduct is a violation of said anti

retaliatory provisions of ADA.

       35.      Said retaliation included affecting Plaintiff's ability to perform her assigned tasks

by, unwarranted harassment, disability discrimination, and discharge.

       36.      Plaintiff suffered intentional discrimination and retaliation because of her

disability and effort to protect her rights under the Americans with Disabilities Act.

       37.      As direct result of the injuries sustained by Plaintiff, Plaintiff is entitled to

damages as set forth in the above paragraphs.




                                             Page 7 of 13
        Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 9 of 15



        38.     Because the retaliatory treatment of Plaintiff by Defendants was willful or in

reckless disregard of Plaintiff's civil rights the Plaintiff is entitled to punitive damages.

        WHEREFORE, Plaintiff prays for judgment in her favor and against that of Defendants

and an award of damages in excess or $35,000 exclusive of interests and costs and other

damages as listed:

                a.     The entry of declaratory judgment finding that the acts complained of
                       herein are unlawful and violate Americans with Disabilities Act.
               b.      The entry of a permanent injunction prohibiting Defendants from
                       retaliating against employees on the basis of disability.
                c.     The immediate assignment of Plaintiff to such position as she would now
                       be occupying but for the discriminatory acts of Defendants as well as the
                       foreclosure of promotional opportunities.
               d.      The award of compensation of Plaintiff for all earnings and other benefits
                       including retirement benefits which Plaintiff would have received but for
                       the discriminatory acts of Defendants as well as the foreclosure of
                       promotional opportunities.
               e.      The award of any pre judgment interest on any back pay.
               f.      The award of compensatory damages.
               g.      The award of punitive damages.
               h.      The award of costs and disbursements of this action including reasonable
                       attorney's fees and expert fees.
               i.      The award of such other relief as may be just and proper.

                                           COUNT TWO

                       DISABILITY DISCRIMINATION UNDER ADA

       39.     The prior paragraphs of this Complaint are incorporated herein by reference.

       40.     Plaintiff was a "qualified individual with a disability" as that term is defined in

the ADA (42 U.S.0 §12111 et seq.).

       41.     With reasonable accommodation Plaintiff could perform the essential functions of

the position of associate.

       42.     Defendants by their conduct, have engaged in unlawful employment practices in

violation of the Americans with Disabilities Act 42 U.S.C. §§12111 et seq.



                                             Page 8 of 13
      Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 10 of 15



        43.     These practices include refusing to provide Plaintiff with reasonable

accommodation, harassment, and discharging Plaintiff from her employment.

        44.     It is believed and therefore averred that these unlawful practices were intentional

on the part of Defendants.

        45.     It is believed and therefore averred that Defendants intentionally discriminated

against Plaintiff because of her seeking protection under the Americans with Disabilities Act and

requesting reasonable accommodation.

        46.     These unlawful practices were committed by the Defendants to deprive Plaintiff

of her rights under the United States Constitution and the laws of the United States and the

Commonwealth of Pennsylvania.

        47.     These practices have caused Plaintiff to suffer damages and have deprived

Plaintiff of equal employment opportunities and have otherwise adversely affected Plaintiff

because of her disability.

        48.     As direct result of the injuries sustained by Plaintiff, Plaintiff is entitled to

damages as set' forth in the above paragraphs.

        49.     Because the discriminatory treatment of Plaintiff by Defendants was willful of in

reckless disregard of Plaintiff's civil rights Plaintiff is entitled to punitive damages.

       WHEREFORE, Plaintiff prays for judgment in her favor and against that of Defendants

and an award of damages in excess or $35,000 exclusive of interests and costs and other

damages as listed:

               a.       The entry of a declaratory judgment finding that acts complained of herein
                        are unlawful and violate The Americans with Disabilities Act as amended.
               b.       The entry of a permanent injunction enjoining Defendants from engaging
                        in each of the unlawful acts, practices, policies, customs, and usages set
                        forth herein, and from continuing any and all other practices shown to be



                                             Page 9 of 13
      Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 11 of 15



                       in violation of applicable law so that Defendants no longer discriminate on
                       the basis of disability.
               c.      The immediate assignment of Plaintiff to such position as she would now
                       be occupying but for the discriminatory acts of Defendants as well as the
                       foreclosure of promotional opportunities.
               d.      The award of costs and disbursements of this action including reasonable
                       attorney's fees and expert fees.
               e.      The award of punitive damages.
               f.      The award of such other relief as may be just and proper.


                                        COUNT THREE

       COMPENSATORY DAMAGES UNDER THE FMLA 29 U.S.C. §§ 2601-2654

       50.     The prior paragraphs of this.Complaint are incorporated herein by reference.

       52.     Defendant qualifies as an "employer" as defined by the FMLA.

       53.     Plaintiff qualifies as an "eligible employee" as defined by the FMLA.

       54.     Plaintiff was and/or should have been qualified for an "entitlement to leave" as

defined by the FMLA §2612(a)(E).

       55.     Defendant denied Plaintiffs request for FMLA and her entitled relief as

prescribed under the Act.

       56.     Plaintiff was not provided any information concerning her application for FMLA,

retention of her position, and restoration of her position following the procedure.

       57.     Defendant denied Plaintiffs request for her position to be maintained and restored

in violation of the FMLA.

       58.     Defendant violated the FMLA and Plaintiff seeks relief against them for the same

as more fully outlined above and as permitted under §2617(a)

       WHEREFORE, Plaintiff prays for judgment in her favor and against that of Defendant

and an award of damages in excess or $35,000 exclusive of interests and costs.




                                          Page 10 of 13
       Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 12 of 15




                                           COUNT FOUR

                               DISCRIMINATION UNDER PHRA


        59.     The prior paragraphs of this complaint are incorporated herein by reference.

        60.     At all times material to this complaint, Plaintiff was an "employee" of Defendants

as that term is defined in the Pennsylvania Human Relations Act ("PHRA") 43 P.S. §954.

        61.     At all time material to this complaint Defendants were an "employer" of Plaintiff

as that term is defined in the PHRA 43 P.S. §954. At all time material to this complaint the

individual Defendants were the supervisors of Plaintiff.

        62.     The acts of Defendants constitute "unlawful discriminatory practices" under 43

P.S. §955 against Plaintiff because of her disability and unlawful retaliation because of Plaintiff

engaged in protected activity.

        63.     As direct result of the injuries sustained by Plaintiff, Plaintiff is entitled to

damages as set forth in the above paragraphs.

        64.     Because the discriminatory treatment of Plaintiff by Defendants was willful or in

reckless disregard of Plaintiff's civil rights Plaintiff is entitled to punitive damages.

        WHEREFORE, Plaintiff prays for judgment in her favor and against that of Defendants

and an award of damages in excess or $35,000 exclusive of interests and costs and other

damages as listed:

                a.     The entry of a declaratory judgment finding that the acts complained of
                       herein are unlawful and violate the PHRA as amended.
               b.      The entry of a permanent injunction enjoining defendants from engaging
                       in each of the unlawful acts, practices, policies, customs, and usages set
                       forth herein, and from continuing any and all other practices shown to be
                       in violation of applicable law so that the Defendants no longer
                       discriminate on the basis of race or disability.

                                             Page 11 of 13
  Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 13 of 15



          c.      The entry of a permanent injunction prohibiting Defendants from
                  retaliating against employees attempt to exercise and protect their rights.
          d.      The immediate assignment of Plaintiff to such position as she would now
                  be occupying but for the discriminatory acts of Defendants as well as the
                  foreclosure of promotional opportunities.
          e.      The award of compensation of Plaintiff for all earnings and other benefits
                  including retirement benefits which Plaintiff would have received but for
                  the discriminatory acts of Defendants as well as the foreclosure of
                  promotional opportunities.
          f.      The award of any pre judgment interest on any back pay.
          g.      The award of compensatory damages.
          h.      The award of punitive damages.
          i.      The award of costs and disbursements of this action including reasonable
                  attorney's fees and expert fees.
          j.      The award of such other relief as may be just and proper.

                                     COUNT FIVE

          INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

65.   The prior.paragraphs of this complaint are incorporated herein by reference.

66.   The above described conduct on the part of Defendant was extreme and outrageous.

67.   As a result of Defendant's conduct, Plaintiff experienced and continues to experience

      substantial and profound suffering.

68.   Defendant's refusal to provide a break to an employee in severe pain and suffering

      was intentional and outrageous conduct done with malice toward Plaintiff.

69.   As set forth above, much of Defendant's conduct was done intentionally and/or

      recklessly and done with malice toward Plaintiff.

70.   Because the treatment of Plaintiff by Defendants was willful or in reckless disregard

      of Plaintiff's rights Plaintiff is entitled to punitive damages

71.   Wherefore, Plaintiff respectfully prays for:

      a. entry of judgment in her favor and against Defendant;




                                      Page 12 of 13
       Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 14 of 15



           b. economic, physical and emotional damages in an amount to be determined by the

               jury.

           c. an award of her legal damages, including exemplary damages, in an amount of be

               determined by the jury; and

           d. an award of interest and costs.

JURY TRIAL IS DEMANDED AS TO ALL COUNTS


                                      Respectfully submitted,

                                      PRAETORIAN LAW GROUP, LLC




                                      P er T. Kobylinski, Esquire
                                      PA ID No.: 309832
                                      515 Court Place, Ste 4
                                      Pittsburgh, PA 15219

Dated: May 28, 2020                   Attorneys for Plaintiff'



                             CERTIFICATE OF COMPLIANCE

       I certify that this filing complies with the provisions of the Public Access Policy of the

Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently than non-confidential

information and documents.


                                      Submitted by:




                                      Peter T. Kobylinski, Esquire (PA ID # 309832)\


                                          Page 13 of 13
               Case 2:20-cv-00929-CRE Document 1-1 Filed 06/22/20 Page 15 of 15

    Supreme Cpvtt!otPnnsylvania
              Courtcif-COinmott.Pleas                              For Prothonotary Use Only:
                Clytt-CoverSheet                                  Docket.No:
                 Aye6heriY-           County

      The information collected on this form is used solely for court administration purposes. This ,form does not
      supplement or replace the filing and service of pleadings or other papers as required hp law or rules of court.
    Commencement of Action:
     gil Complaint          in Writ of Summons                si Petition
     IS Transfer from Another Jurisdiction                    MI Declaration of Taking
E
    Lead Plaintiff's Name:                                          Lead Defendant's Name:
C    Brenda Blystone                                                 ALDI, Inc.
T
                                                                       Dollar Amount Requested:            within arbitration limits
I   Are money damages requested? 13 Yes                 II No                (check one)                 ® outside arbitration limits
S
N. Is this a Class Action Suit?                Yes      U No           Is this an MDJ Appeal?                li Yes       0   No

A        Name of Plaintiff/Appellant's Attorney: David M. Kobylinski
                      111    Check here if you have no attorney (are a Self-Represented IPro Se) Litigant)

    Nature of the Case: Place an "X" to the left of the ONE case category that most accurately describes your
                         PRIMARY CASE. If you are making more than one type of claim, check the one that
                               you consider most important.

    TORT (do not include Mass Tort)            CONTRACT (do not include Judgments)           CIVIL APPEALS
      O Intentional                              O Buyer Plaintiff                            Administrative Agencies
      0 Malicious Prosecution                    O Debt Collection: Credit Card               O Board of Assessment
      O Motor Vehicle                            O Debt Collection: Other                     0 Board of Elections
      0 Nuisance                                                                              O Dept. of Transportation
      O Premises Liability                                                                    O Statutory Appeal: Other
S     ▪ Product Liability (does not include
        mass tort)                                 Employment Dispute:
      O Slander/Libel/ Defamation                  Discrimination
                                                 O Employment"Dispute: Other                  O Zoning Board
C     O Other:
                                                                                              O Other:
T
I                                                O Other:
    MASS TORT
0    0 Asbestos
N    • Tobacco
     O Toxic Tort - DES
     El Toxic Tort - Implant                   REAL PROPERTY                             MISCELLANEOUS
     El Toxic Waste                              OEjectment                                   O Common Law/Statutory Arbitration
     • Other:                                    OEminent Domain/Condemnation                 O Declaratory Judgment
                                                 OGround Rent                                   Mandamus
                                                 OLandlord/Tenant Dispute                     0 Non-Domestic Relations
                                                 OMortgage Foreclosure: Residential             Restraining Order
    PROFESSIONAL LIABLITY                        0Mortgage Foreclosure: Commercial            O Quo Warranto
     O   Dental                                  OPartition                                   0 Replevin
     •   Legal                                    Quiet Title                                 0 Other:
     O   Medical                                O Other:
     O   Other Professional:



                                                                                                                    Updated 1/1/2011
